Case 2:18-CV-1O721-R-AS Document 10-7 Filed 01/22/19 Page 1 of 2 Page |D #:97

EXhibit E

EXhibit E

Case 2:18-CV-1O721-R-AS Document 10-7 Filed 01/22/19 Page 2 of 2 Page |D #:98

 

Log |n to Yelp
New m '\'elp? S|gn up

 

 

 

 

 

 

Ey ogging in. you agree to Ve|p's Ten115 of
Service and Privacy Pnlicy.

 

 

Wm\ Yb|p for Bus|nass Dwnors?
60 them now ~

 

 

 

 

 

m-" l -K?h

5 Loq ln with Goode

 

 

 

 

OR
| Emall l
| pass-mm l
Folgut passwurd?
Sgn up
Ahout Dhcomr hip for Busln¢sa owners unquaqu
About Ve|p Wb ijec! Cost Guodes Clmm your Euline¢s Faga English "
Camem Coc|ectinns Advartise on Yb|p
Presa Talk ‘Ihto Henrvamno otith
investor Relatiam Evems \'91| \MFi Llnmed Stl'oea '
Comant Gu'\de‘*\ns The Loc:a| Ye|p \'ev Howai!
Tsrms of Sawiol bia E|og Businass Succe¢; S\nnes
Privx:y Po|lcy Suppon Bualneu Suppon
Ad Cnoil:es ¥b‘o Mobi|e Wfp E|og for Busmau Owners
Deve|opers
RSS

Si:e Map Atll'z?a Ihus‘:irl IBos‘b:.'\ I Chicagol Dalas l libraer D¢t'm l Honnlu|u l Houstun l Lc\Angeiea l Milmi l Minneapdis l NewYorkl Fhiilde|phi¢
| chnnd l sacramento | san Di»gu l san me:is¢.-u | sm me | same | washington nc | Mo¢a chin

 

 

Copyn_m ‘ 2004-2019 *reh: -\c Ye|p wrl=, ‘l= and retired marks ma rendered :rademms oi Velp.

